Case 1:19-cv-01946-WJM-MEH Document 66 Filed 11/12/19 USDC Colorado Page 1 of 16




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:19-cv-1946-WJM-MEH

   LISA COWLES, a citizen of Wisconsin,

   Plaintiff,

   v.

   BONSAI DESIGN LLC, a Colorado limited liability
   company with its principal place of business in Colorado
   and with three members, who citizens of Colorado and/or
   citizens of North Carolina;
   VAIL RESORTS, INC., a Delaware corporation with
   its principal place of business in Colorado;
   VAIL RESORTS HOLDINGS, INC., a Colorado
   corporation with its principal place of business in Colorado;
   THE VAIL CORPORATION, a Colorado corporation
   with its principal place of business in Colorado; and
   VAIL RESORTS MANAGEMENT COMPANY, a
   Colorado corporation with its principal place of business in
   Colorado,

   Defendants.


   PLAINTIFF’S CONDITIONAL MOTION FOR LEAVE TO FILE SECOND AMENDED
                 COMPLAINT PURSUANT TO FED. R. CIV. P. 15(a)


           Pursuant to Fed. R. Civ. P. 15(a), Plaintiff, Lisa Cowles, respectfully requests leave to file

   her Second Amended Complaint, tendered contemporaneously herewith, to supplement her

   general allegations with new information obtained from Defendants in the last few weeks,

   including documents and discovery responses produced less than a week ago, and to assert a claim

   for exemplary damages against Vail based on prima facie proof of its willful and wanton conduct

   and circumstances of fraud in causing Plaintiff’s injuries.

           On the date of Plaintiff’s injuries, Vail knew that the braking systems on its Game Creek
Case 1:19-cv-01946-WJM-MEH Document 66 Filed 11/12/19 USDC Colorado Page 2 of 16




   zip-line course were subject to sudden failures and malfunctions posing a substantial risk of serious

   injury to its guests. At least eleven consumers had been injured in accidents on its zip-line courses

   in the several years prior to the accident, including one guest injured in an accident on the Game

   Creek course just a week or two before Plaintiff’s accident. A braking system of the same or

   substantially similar design as the subject zip-line failed on the Game Creek course just one week

   prior to Plaintiff’s injuries, but Vail failed to properly notify the manufacturer of the incident and

   elected to keep operating the course instead of shutting down so the problem could be addressed.

   It also withheld from guests like Plaintiff that it knew the braking systems on the course were

   subject to sudden failures and malfunctions and that the braking system had failed just days or

   weeks earlier. Vail’s conduct in this regard is the textbook definition of conscious disregard of a

   known risk of harm justifying amendment to assert a willful and wanton conduct claim against

   Vail.

           Plaintiff’s Second Amended Complaint also streamlines her claims against Vail1 and

   Defendant Bonsai Design LLC (“Bonsai”) while supplementing the well-pled allegations in her

   operative complaint based on new documents and information produced with Defendants’ October

   21, 2019 initial disclosures and November 6, 2019 responses to Plaintiff’s first set of discovery

   requests. Plaintiff’s remaining counts – strict liability and negligence as to Bonsai and premises

   liability, exemplary damages, and gross negligence as to Vail – are cognizable under the governing

   law and supported by well-pled allegations stating plausible claims for relief.

           Given the absence of any undue delay or other reason to deny Plaintiff’s motion, Plaintiff

   ought to be afforded opportunity to test her claims on the merits. Accordingly, Plaintiff’s motion



   1
    Defendants Vail Resorts, Inc., Vail Resorts Holdings, Inc., Vail Corporation, and Vail Resorts
   Management Company are collectively referred to as “Vail” in this Motion.
                                                 2
Case 1:19-cv-01946-WJM-MEH Document 66 Filed 11/12/19 USDC Colorado Page 3 of 16




   should be granted and her Second Amended Complaint accepted for filing.

          Certificate of Conferral Pursuant to D.C.COLO.LCivR 7.1(a) – Undersigned counsel

   certify that they have conferred on the relief sought herein with counsel for Vail and for Bonsai.

   Vail has indicated that it opposes Plaintiff’s motion for leave to file her Second Amended

   Complaint. Bonsai has indicated it is reviewing Plaintiff’s proposed Second Amended Complaint

   and will let Plaintiff know if it will maintain its pending motion to dismiss or “proceed in another

   fashion.”

                     I.     RELEVANT FACTS AND PROCEDURAL HISTORY

          1.      The Subject Accident. This lawsuit arises from a zip-lining accident in Vail on July

   7, 2017, in which Plaintiff, Lisa Cowles, suffered serious and permanent injuries. On that date, a

   braking system designed, manufactured, selected, assembled, and installed by Bonsai failed as

   Plaintiff approached the bottom of a zip-line on Vail’s Game Creek zip-line course, causing her to

   crash into the structure at the end the zip-line at a high rate of speed and suffer traumatic injuries

   to her knee, legs, feet, and head. Plaintiff’s Second Amended Complaint, Exhibit 1, at ¶¶ 1, 235-

   244.

          2.      Knowledge of the Danger. Prior to the subject accident, Vail and Bonsai each knew

   that zip-lining at high speeds can be associated with risk of serious injury. They each knew that

   this risk increased exponentially on large-scale commercial zip-lining courses, “canopy tours,” and

   “Sky Rider” courses like Game Creek because such courses are designed to transport guests

   between taller towers, on higher and longer zip-lines, and at considerably higher speeds than other

   types of zip-lines. Serious and fatal injuries on such commercial zip-line courses were widely

   known in the industry for years before Plaintiff’s accident. Vail knew of at least eleven specific

   instances where guests were injured in accidents on its own zip-line courses just in the few years

                                                     3
Case 1:19-cv-01946-WJM-MEH Document 66 Filed 11/12/19 USDC Colorado Page 4 of 16




   before Plaintiff’s accident, including a brake failure just days or weeks before Plaintiff’s accident.

   See Exhibit 1, at ¶¶ 60-71, 352(a)-(g).

          3.        Vail’s Willful and Wanton Conduct. Vail, which operated the Game Creek course,

   was responsible for safely maintaining and operating the zip-line and braking systems designed

   and installed by Bonsai. In late June, 2017, a guest was injured in an accident on the course and

   an identical braking system on another zip-line failed. Vail failed to properly notify the

   manufacturer of these issues. Instead, Vail continued operating the course while concealing from

   its guests the fact that the braking systems on the course were subject to sudden failures and

   malfunctions creating a substantial risk of serious injury or death. Plaintiff’s injuries on July 7,

   2017 resulted from a dangerous condition of which Vail had actual knowledge and which it

   concealed from Plaintiff and other guests on the course. See Exhibit 1, at ¶¶ 121-157, 352(g)-(j),

   353(a)-(r).

          4.        The Subject Lawsuit. Plaintiff filed suit against Bonsai and Vail on July 5, 2019,

   asserting counts sounding in strict liability, negligence, breach of warranty, premises liability,

   fraud, joint venture liability, and gross negligence. [See Doc. #1].2

          5.        Plaintiff tendered her First Amended Complaint on July 22, 2019, clarifying her

   allegations supporting the Court’s exercise of subject matter jurisdiction over Bonsai. [See Doc.

   #5, 5-1, 5-2]. The Court accepted Plaintiff’s First Amended Complaint for filing on July 22, 2019.

   [See Doc. #8]. The First Amended Complaint is currently the operative complaint in this matter

   [See Doc. #9].

          6.        Both Vail and Bonsai requested and received unopposed extensions of time to



   2
    On October 17, 2019, the parties filed stipulations for dismissal without prejudice of various
   Bonsai and Vail entities named as defendants in the First Amended Complaint. [See Doc. #51, 52].
                                                   4
Case 1:19-cv-01946-WJM-MEH Document 66 Filed 11/12/19 USDC Colorado Page 5 of 16




   respond to Plaintiff’s complaint. On September 10, 2019, Vail filed an unopposed motion for a

   one-month extension of time to respond to the First Amended Complaint. [See Doc. #32]. Vail’s

   extension was granted through October 14, 2019 by minute Order dated September 10, 2019. [See

   Doc. #33]. On September 18, 2019, Bonsai filed an unopposed motion for a one-month extension

   of time to respond to the First Amended Complaint. [See Doc. #39]. Bonsai’s extension was

   granted through October 28, 2019 by minute Order dated September 19, 2019. [See Doc. #40].

          7.     Production of Initial Discovery Documents by Defendants. Following the parties’

   Fed. R. Civ. P. 26(f) telephone conference on October 6, 2019, Plaintiff served her initial

   interrogatories and requests for production on October 7, 2019.

          8.     On October 21, 2019, the parties served their initial disclosures pursuant to Fed. R.

   Civ. P. 26(a)(1). Vail and Bonsai each produced roughly 1,250 pages of documents with their

   respective disclosures. Plaintiff’s counsel promptly began reviewing the Defendants’ initial

   document production at that time.

          9.     Vail filed its motion to dismiss Plaintiff’s First Amended Complaint on October 21,

   2019. [See Doc. #56].3 Bonsai filed its motion to dismiss Plaintiff’s First Amended Complaint

   pursuant to Fed. R. Civ. P. 12(b)(6) on October 28, 2019. [See Doc. #61].

          10.    Following an initial Scheduling Conference on October 28, 2019, this Court set

   case deadlines and entered a Scheduling Order. [See Doc. #60, 62]. As relevant here, the deadline

   for amendment of pleadings under the Scheduling Order is 180 days “after the resolution of any

   party’s Federal Rule of Civil Procedure 12(b) motion … except amendments to assert any claims

   for exemplary damages, which shall be governed by Colorado statute.” [Doc. #62, at 17, § 9(a)].



   3
    Vail’s initial motion to dismiss [Doc. #45] was stricken for non-compliance with Judge
   Martinez’s Revised Practice Standard III.D.1. [See 10/17/19 Minute Order, Doc. #55].
                                                   5
Case 1:19-cv-01946-WJM-MEH Document 66 Filed 11/12/19 USDC Colorado Page 6 of 16




          11.     Vail and Bonsai served their respective answers to Plaintiff’s first set of written

   discovery on November 6, 2019. Vail and Bonsai each produced several hundred pages of

   additional documents and information responsive to certain of Plaintiff’s requests. Each have

   indicated they have yet to produce thousands of pages of additional discoverable documents

   including thousands of pages of emails and internal documents concerning the subject zip-line and

   accident.

          12.     Vail Refuses to Agree to an Extension on Plaintiff’s Response to its Motion to

   Dismiss. On November 7, 2019, Plaintiff’s counsel conferred with Vail’s counsel on an

   enlargement of time to respond to Vail’s re-filed motion to dismiss, citing the dispositive nature

   of the motion, various documents attached as exhibits to the motion (despite the provisions of Fed.

   R. Civ. P. 12(d)), Defendants’ recent document production and discovery answers, and the need

   for additional time for Plaintiff to consider and confer on potential amendments to the Complaint.

          13.     Vail’s counsel indicated that Vail would not agree to any extension of time for

   Plaintiff to respond to its Motion to Dismiss, including an extension of time to consider and prepare

   amendments to the Complaint based on new documents and information and responsive to

   arguments raised in the Defendants’ respective motions to dismiss.

          14.     Plaintiff’s Proposed Second Amended Complaint. Plaintiff is now seeking leave

   to file her Second Amended Complaint, narrowing her claims and supplementing her allegations

   based on the new documents and information obtained from Defendants in the last few weeks, and

   without prejudice to tender additional amendments to her complaint upon completion of

   substantial discovery and production of substantial documents yet to be produced by Defendants.4


   4
     Vail and Bonsai have each indicated that they will be producing email correspondence responsive
   to Plaintiff’s discovery requests as well as other documents. Vail has indicated it will object to
   producing any documents concerning its analysis of the subject accident including, presumably,
                                                    6
Case 1:19-cv-01946-WJM-MEH Document 66 Filed 11/12/19 USDC Colorado Page 7 of 16




                  II.   GOVERNING LAW ON PLAINTIFF’S MOTION TO AMEND

         A. Governing Law on Motions to Amend Pursuant to Fed. R. Civ. P. 15(a)(2)

            15.     “Rule 15(a) declares that leave to amend shall be freely given when justice so

   requires; this mandate is to be heeded.” Foman v. Davis, 371 U.S. 178, 182 (1962); see also Fed.

   R. Civ. P. 15(a)(2). “If the underlying facts and circumstances relied upon by a plaintiff may be a

   proper subject of relief, [s]he ought to be afforded an opportunity to test her claim on the merits.”

   Id.

            16.     “The purpose of Rule [15(a)] is to provide litigants the maximum opportunity for

   each claim to be decided on its merits rather than on procedural niceties.” Minter v. Prime Equip.

   Co., 451 F.3d 1196, 1204 (10th Cir. 2006) (citations omitted). As such, “the general practice in this

   Circuit” is to not dismiss a case under Rule 12(b)(6) “until the plaintiff has been provided notice

   and an opportunity to amend the complaint to cure the defective allegations.” Virostek v. Indy-Mac

   Mortg. Servs., 2012 WL 10292, *2 (D. Colo. Jan. 3, 2012) (citing Hall v. Bellmon, 935 F.2d 1106,

   1110 (10th Cir. 1991)). Consistent with the command of Fed. R. Civ. P. 15(a), federal courts in the

   Tenth Circuit and elsewhere routinely grant motions for leave to amend aimed at clarifying and

   streamlining the bases for a litigant’s claims for relief, especially in connection with the filing of

   a motion to dismiss a litigant’s entire case pursuant to Fed. R. Civ. P. 12(b)(6). Accord Virostek,

   supra.



   witness statements, photographs, videos, and other discoverable materials. Plaintiff has yet to be
   provided with a privilege log setting out Vail’s objections to this discovery. Bonsai is also
   objecting to production of documents concerning “other similar incidents” (“OSI”) of users being
   injured on its zip-lines. See, e.g., A.H. ex rel. Hadjih v. Evenflo Co., Inc., 2011 WL 3684807, *3-
   6 (D. Colo. Aug. 23, 2011) (citing Smith v. Ingersoll-Rand Co., 214 F.3d 1235, 1248 (10th Cir.
   2000)); see also In re Cooper Tire & Rubber Co., 568 F.3d 1180, 1192 (10th Cir. 2009). Plaintiff’s
   counsel anticipates court intervention may be needed to resolve these discovery issues but will
   engage in further conferral with Defendants’ respective counsel before seeking court intervention.
                                                      7
Case 1:19-cv-01946-WJM-MEH Document 66 Filed 11/12/19 USDC Colorado Page 8 of 16




       B. Governing Law on Exemplary Damages

             17.   Colorado’s Exemplary Damages Statute, C.R.S § 13-21-102, provides that “[a]

   claim for exemplary damages … may not be included in any initial claim for relief.” C.R.S. § 13-

   21-102(1.5)(a). Instead, “[a] claim for exemplary damages … may be allowed by amendment to

   the pleadings only after the exchange of initial disclosures … and the plaintiff establishes prima

   facie proof of a triable issue” of exemplary damages, i.e., “that the action complained of was

   attended by circumstances of fraud, malice, or willful and wanton conduct.” Id. § 13-21-102(1),

   (1.5).5

             18.   Under Colorado statute, “willful and wanton conduct” is defined as “conduct

   purposefully committed which the actor must have realized as dangerous, done heedlessly and

   recklessly, without regard to consequences, or of the rights and safety of others, particularly the

   plaintiff.” C.R.S. §§ 13-21-102(1)(b). The Colorado Supreme Court has construed this definition

   to include “conduct that creates a substantial risk of harm to another and is purposefully performed

   with an awareness of the risk in disregard of the consequences.” Palmer v. A.H. Robins Co., 684

   P.2d 187, 215 (Colo. 1984).

             19.   As contrasted with intentional tortious conduct, the Colorado Supreme Court has

   characterized “willful and wanton conduct” as synonymous with “gross negligence,” i.e., “such a

   gross want of care and regard for the rights of others as to justify the presumption of willfulness

   and wantonness.” White v. Hansen, 837 P.2d 1229, 1233 & n.5 (Colo. 1992) (quoting Black’s Law

   Dictionary, 1185-86 (4th ed. 1986)); accord Martinez v. Estate of Bleck, 2016 CO 58, ¶ 32 (“willful

   and wanton conduct is not merely negligent; instead, it must exhibit a conscious disregard for the



   5
     The October 28, 2019 Scheduling Order provides that “amendments to assert any claims for
   exemplary damages … shall be governed by Colorado Statute.” [Doc. #62, p. 17, § 9(a)]
                                              8
Case 1:19-cv-01946-WJM-MEH Document 66 Filed 11/12/19 USDC Colorado Page 9 of 16




   danger”); Carlson v. McNeill, 114 Colo. 78, 162 P.2d 226, 230-31 (1945) (defining willful and

   wanton conduct as conduct evincing “an utter disregard of consequences, aside from any

   intentional malice in its odious or malevolent sense”; C.R.S. §§ 13-21-102(1)(a) (“malice” and

   “willful and wanton conduct” are separate and independent bases for an award of exemplary

   damages).

          20.     “Prima facie evidence is evidence that, unless rebutted, is sufficient to establish a

   fact.” Stamp v. Vail Corp., 172 P.3d 437, 449 (Colo. 2007). “Prima facie proof of a triable issue

   of exemplary damages is established by a showing of a reasonable likelihood that the issue will

   ultimately be submitted to the jury for resolution.” Id.

          21.     The Colorado Supreme Court has characterized this as “a lenient standard,”

   observing that “[a] plaintiff should have an opportunity to test the merits of any claim for relief

   that is supported by the underlying facts of a case.” Stamp, supra, 172 P.3d at 450; accord Wake

   v. SSC Greeley Centennial Operating Co., LLC, 2012 WL 6608537 (D. Colo. Dec. 18, 2012)

   (granting plaintiff’s motion for leave to assert exemplary damages claim).

          22.     The Court has likewise observed, consistent with Rule 15(a) and “the general

   practice in this Circuit,” Virostek, supra, that trial courts should afford a plaintiff “some leeway in

   establishing [her] prima facie case. Leidholt v. District Court, 619 P.2d 768, 771 (Colo. 1980),

   rev’d in part on other grounds.

           III.    PLAINTIFF’S MOTION SHOULD BE GRANTED AND HER SECOND
                         AMENDED COMPLAINT ACCEPTED FOR FILING

      A. Prima Facie Proof of a Triable Issue of Exemplary Damages as to Vail

          23.     Vail’s Actual Knowledge of the Danger. Prior to Plaintiff’s accident, Vail knew

   that zip-lining was associated with risk of serious injury or death and that this risk increases


                                                     9
Case 1:19-cv-01946-WJM-MEH Document 66 Filed 11/12/19 USDC Colorado Page 10 of 16




   exponentially on large-scale commercial zip-lining courses like Game Creek, which was designed

   to transport guests between taller towers, on higher and longer zip-lines, and at considerably higher

   speeds than other zip-lines. See, e.g., Exhibit 1, at ¶¶ 62-63, 352(a), (b). It knew that properly

   functioning zip-line braking systems were critically important to preventing serious injuries and

   deaths in accidents on its course and that operating the course with faulty equipment, or without

   following critical safety procedures, created a substantial and unreasonable risk of serious injury

   or death to course guests. See id., at ¶¶ 70-71, 352(c), (d). It knew about numerous widely reported

   accidents where users were injured or killed on large-scale zip-lines like Game Creek as well as at

   least eleven separate such accidents on its own zip-line courses just in the few years before

   Plaintiff’s accident. See id., at ¶¶ 60-69, 352(e), (f); see also Vail’s Responses to Plaintiff’s First

   Set of Discovery Requests, Exhibit 2, at 11-12 (response to interrogatory #11).

          24.     Vail’s Actual Knowledge of the Danger Specific to Game Creek. In late June,

   2017, only a week or two before the subject accident, a guest was injured in an accident on the

   Game Creek zip-line course and a braking system failed and malfunctioned on the course. See

   Exhibit 1, at ¶¶ 148-49, 352(g), (h); see also Exhibit 2, at 11-12 (response to interrogatory #11);

   Vail-Bonsai Text Messages, Exhibit 3 (VAIL001211); Vail-Bonsai Post-Accident Emails, Exhibit

   4 (VAIL001222). The design and components of the braking system that failed were the same or

   substantially similar as the design and components of the braking system on the subject zip-line,

   putting Vail on ample notice that the braking system on the subject zip-line could suddenly fail

   and malfunction during foreseeable use. See id. at ¶¶ 150, 156-57, 352(i), (j); see also Bonsai’s

   Feb. 8, 2017 Letter to Vail re Head Rush Policy Re: Zip-line Emergency Brakes, Exhibit 5

   (VAIL001212).

          25.     Vail’s Deliberate Acts in Conscious Disregard of the Danger. When a guest was

                                                     10
Case 1:19-cv-01946-WJM-MEH Document 66 Filed 11/12/19 USDC Colorado Page 11 of 16




   injured in an accident on the Game Creek zip-line course and a braking system failed and

   malfunctioned in late June, 2017, Vail knew there was a problem on the course that required

   immediate resolution to avoid endangering the safety of its guests. See Exhibit 1, at ¶¶ 69-71, 148-

   157, 352(g)-(j); see also Exhibit 3; Exhibit 4 (VAIL001222).

          26.     Instead of properly notifying the manufacturer of an apparent problem with the

   braking systems, Vail continued operating the Game Creek zip-line course through July 7, 2017.

   See Exhibit 1, at ¶¶ 149-154; see also Exhibit 2, at 12 (response to interrogatory #12). It failed to

   properly request an inspection or repairs by the manufacturer, did not take steps to verify the

   braking systems were safe to continue using, and did not advise its guests of the apparent problem

   with those systems. See Exhibit 1, at ¶¶ 153, 353(a)-(l); see also Exhibit 3, supra; Plaintiff’s Offer

   of Proof, Exhibit 6, at ¶ 3. Making matters worse, it directed its guides to falsely advise Plaintiff

   and other guests to “trust the equipment” it knew was experiencing sudden failure and to disregard

   normal operating procedures intended to prevent accidents due to miscommunication and misuse

   of that equipment. See Exhibit 1, at ¶¶ 166, 173-176, 353(m)-(r); see also Exhibit 6, at ¶ 2, 5-6.

          27.     Vail’s Unlawful Conduct Causes Plaintiff’s Injuries. When Plaintiff and her

   husband were led back out onto the zip-line course, Vail’s guides did not appear to be following

   the procedure followed during the first half of the tour; guests were being sent down the zip-line

   one at a time in a continuous fashion instead of as a group and the guides did not appear to be

   maintaining constant radio communication to ensure it was safe to send the next guest down the

   zip-line. See Exhibit 1, at ¶¶ 197-200, 211-213; Exhibit 6, at ¶¶ 4, 7-9. When Plaintiff was sent

   down the zip-line and approached the braking equipment at the bottom of the line, the primary and

   secondary/emergency components of the system failed, causing her to crash at a high rate of speed.

   Exhibit 1, at ¶¶ 226-240; Exhibit 6, at ¶¶ 10-13.

                                                    11
Case 1:19-cv-01946-WJM-MEH Document 66 Filed 11/12/19 USDC Colorado Page 12 of 16




           28.    Courts Permit Exemplary Damages Claims on Similar Facts. State and federal

   courts in Colorado have repeatedly permitted plaintiffs to assert exemplary damages claims under

   similar circumstances evidencing a defendant’s conscious disregard of the danger. Estate of

   Martinez, supra. In Stamp, for example, the Colorado Supreme Court permitted the plaintiffs to

   assert an exemplary damages claim against Vail where its employee drove a snowmobile up a ski

   slope that was in use by skiers, including the plaintiffs’ daughter, who was killed when the Vail

   employee struck her as he crossed over the crest of a blind knoll while she travelled down the

   slope. See Stamp, supra, 172 P.3d at 440-41, 449-50. Likewise, in Rowan v. Vail Holdings, Inc.,

   31 F.Supp.3d 889, 900 (D. Colo. 1998), this Court permitted the plaintiffs’ claim for willful and

   wanton conduct to go to the jury, where the plaintiffs contended that Vail failed to add protections

   to a picnic deck installed at the bottom of a ski run, including after several “close calls” where

   skiers were injured by colliding with the deck. Similarly, in Wake, this Court permitted the

   plaintiffs to assert an exemplary damages against a defendant nursing home which knew that a

   mechanical lift it was using to transfer patients was in a state of disrepair but kept using it anyway.

   Wake, supra, 2012 WL 6608537, at *2.

           29.    Prima facie proof of a triable issue is not a close call based on Plaintiff’s submission

   here. The Court should accept Plaintiff’s proposed addition of an exemplary damages claim against

   Vail.

      B. Plaintiff’s Remaining Amendments Should be Granted as Well.

           30.    Amendments Based on New Discovery Documents and Information. As noted

   above, Plaintiff’s proposed amendments in the Second Amended Complaint are largely based on

   new documents and discovery answers that Defendants just provided within the last several weeks.

   See, e.g., Exhibit 2 through Exhibit 5, supra. Defendants produced approximately 3,000 pages of

                                                     12
Case 1:19-cv-01946-WJM-MEH Document 66 Filed 11/12/19 USDC Colorado Page 13 of 16




   documents beginning with service of their initial disclosures on October 21, 2019 and continuing

   through service of their respective discovery answers on November 6, 2019. See Exhibit 2; see

   also Vail’s Initial Rule 26(a)(1) Disclosures, Exhibit 7; Bonsai’s Initial Rule 26(a)(1) Disclosures,

   Exhibit 8; Bonsai’s Responses to Plaintiff’s First Set of Production Requests, Exhibit 9. As

   relevant here, Defendants’ recent document production includes a “Design and Build Agreement”

   for the Game Creek zip-line course project; Form of Change Orders memorializing Vail’s requests

   that Bonsai make certain changes to the design of the course; an Amendment to the Design and

   Build Agreement pertaining to those changes; documents and correspondence concerning turnover

   of the course from Bonsai to Vail upon completion of construction in the fall of 2015, including

   testing and inspection documents relating to initial licensing of the course by the State of Colorado

   for commercial operation in the fall of 2015 and various parts and operation manuals Bonsai

   provided to Vail upon completion of construction; documents concerning course inspections and

   maintenance performed by Bonsai after Vail assumed operational control over the course;

   documents concerning modifications Bonsai and Vail made to the braking systems on the course

   in 2016 and in 2017, prior to Plaintiff’s accident; documents concerning the brake system failure

   that occurred on the Game Creek zip-line course in late June, 2017, approximately one week before

   Plaintiff’s accident; and limited documents concerning Vail’s and Bonsai’s correspondence after

   the subject July 7, 2017 zip-lining accident.

          31.     Plaintiff’s proposed amendments extensively rely on information contained in these

   new discovery documents and discovery answers, which were not available to Plaintiff before her

   First Amended Complaint was filed. It is reasonable for Plaintiff to supplement her general

   allegations and legal claims with new discovery documents and information only recently provided

   by Defendants especially when the deadline for amendments under the Scheduling Order is still

                                                    13
Case 1:19-cv-01946-WJM-MEH Document 66 Filed 11/12/19 USDC Colorado Page 14 of 16




   months away. [See Doc. #62, at 17, § 9(a)].

             32.   Omission of Certain Claims. The Second Amended Complaint eliminates various

   counts asserted against Vail and Bonsai in the First Amended Complaint. Plaintiff’s Premises

   Liability Act claim against Bonsai is eliminated based on documents showing that Bonsai

   completed construction and surrendered operational control over the Game Creek zip-line course

   to Vail in the fall of 2015. See, e.g., Bonsai’s October 25, 2015 Letter to Vail re: “Game Creek

   Sky-Rider Tour: official course handoff and operational liability notification,” Exhibit 10

   (VAIL000125-126). Common law claims against Vail and Bonsai based on breach of warranties,

   fraud, and joint venture are eliminated based on review of the discovery documents and applicable

   legal authorities, as is the strict liability claim against Vail, based on review of apparently complete

   copies of the Defendants’ September 19, 2012 “Design and Build Agreement” and their February

   23, 2015 Amendment to that Agreement, delineating the parties’ respective responsibility for the

   design and manufacture of the course and the fixtures, equipment, and components used on the

   course.

             33.   “In the absence of any apparent or declared reason – such as undue delay, bad faith,

   or dilatory motive on the part of the movant, repeated failure to cure deficiencies by amendments

   previously allowed, undue prejudice to the opposing party by virtue of allowance of the

   amendment, futility of amendment, etc. – the leave sought should, as the rules require, be freely

   given.” Foman, supra (internal quotations omitted).

             34.   Here, there is no basis for this Court to deny Plaintiff’s request to file her Second

   Amended Complaint. Her amendments are largely based on new documents and information only

   provided by Defendants in the last several weeks, and the deadline for amendments pursuant to

   the Scheduling Order is months away. There is no evidence of undue delay, bad faith, or dilatory

                                                     14
Case 1:19-cv-01946-WJM-MEH Document 66 Filed 11/12/19 USDC Colorado Page 15 of 16




   motive on Plaintiff’s part, her proposed amendments are well-supported by the discovery obtained

   to date and not futile, and Defendants will not be unduly prejudiced by acceptance of her Second

   Amended Complaint for filing.

          35.     If anything, acceptance of the Second Amended Complaint will allow for more

   efficient determination of issues raised in Defendants’ respective motions to dismiss that are not

   mooted by the new Complaint. Accord Calvert v. Siemen Water Tech. Corp., 2010 WL 724380,

   *2 (D. Colo. Mar. 2, 2010) (citing Snyder v. Pascack Valley Hosp., 303 F.3d 271, 276 (3d Cir.

   2002)).6

          WHEREFORE, Plaintiff, Lisa Cowles, respectfully requests this Court GRANT her

   Motion for Leave to File Second Amended Complaint Pursuant to Fed. R. Civ. P. 15(a), tendered

   contemporaneously herewith as Exhibit 1,7 for filing, and grant her such other and further relief

   as the Court deems just.

          Dated this 12th day of November, 2019.

                                                        THE KOMYATTE LAW FIRM LLC

                                                        By:
                                                                /s/ Paul J. Komyatte
                                                                Paul J. Komyatte (No. 22750)
                                                                David P. Mason (No. 41333)
                                                                The Komyatte Law Firm, LLC
                                                                1536 Cole Blvd., Ste. 300
                                                                Lakewood, CO 80401
                                                                Attorneys for Plaintiff




   6
     “Generally, when an amended complaint is filed, the previous complaint is wiped out and the
   operative complaint is the most recently filed version.” Id. Thus, where a plaintiff omits claims in
   an amended complaint that are subject to a Rule 12(b)(6) motion filed as to the previous complaint,
   the motion is subject to dismissal as moot. See id.
   7
     A clean copy of the Second Amended Complaint is attached as Exhibit 1. A copy with changes
   called out is also attached for the Court’s review as Exhibit 1-A.
                                                    15
Case 1:19-cv-01946-WJM-MEH Document 66 Filed 11/12/19 USDC Colorado Page 16 of 16




                                    CERTIFICATE OF SERVICE

          I hereby certify that on this 12th day of November, 2019, a true and accurate copy of the
   foregoing was electronically filed with the Court and served upon all counsel of record via the Court’s
   CM/ECF system:


                                                          THE KOMYATTE LAW FIRM LLC

                                                          s/ David P. Mason
                                                          David P. Mason, Esq.




                                                     16
